Exhibit 10.5

 

SECOND AMENDMENT TO

REGISTRATION RIGHTS AGREEMENT

 

                                THIS SECOND AMENDMENT TO REGISTRATION RIGHTS
AGREEMENT (this “Amendment”) is entered into by and among the undersigned
parties as of July 31, 2003.

 

                                WHEREAS, on January 1, 2002, Vornado Realty
Trust (the “Company”), Robert H. Smith, Robert P. Kogod, Clarice R. Smith,
Arlene R. Kogod and Charles E. Smith Management, Inc. entered into a
registration rights agreement, and such agreement was amended on or about May
17, 2002 (as amended, the “Agreement”)

 

                                WHEREAS, on June 16, 2003, the Company, Vornado
Realty L.P. (“VRLP”), CESC 2101 L Street L.L.C., 1100 21ST Street Associates
Limited Partnership (the “2101 L Street Property Partnership”), Robert H. Smith
and Ralph S. Dweck, entered into a Contribution Agreement (the “Contribution
Agreement”);

 

                                WHEREAS, pursuant to the Contribution Agreement,
(i) the 2101 L Street Property Partnership will contribute the property located
at 2101 L Street N.W. in Washington, D.C. (and certain related assets and
liabilities), to a wholly-owned subsidiary of VRLP in exchange for the issuance
of Class A Units in VRLP (the “2101 L Street Units”) to the Property
Partnership, and (ii) following the closing of such transactions, the 2101 L
Street Property Partnership will distribute such Class A Units to the partners
of the 2101 L Street Property Partnership (the “PP Partners”) (including the
parties to the Agreement who are also partners of the Property Partnership) on a
pro rata basis; provided that certain of such units will be deposited with an
escrow agent to satisfy indemnity obligations of the 2101 L Street Property
Partnership under the Contribution Agreement;

 

                                WHEREAS, pursuant to the Second Amended and
Restated Agreement of Limited Partnership of VRLP, as amended, and the
Contribution Agreement, subject to various limitations set forth in such
agreements, the 2101 L Street Property Partnership and the PP Partners will be
entitled to redeem their respective Class A Units for cash or, at the Company’s
election, common shares of beneficial interest of the Company (the “Common
Shares” and such redemption right, the “L Street Redemption Right”) commencing
on (or shortly after) the first anniversary of the closing under the
Contribution Agreement;

 

                                WHEREAS, the parties desire to amend the
Agreement to provide that upon any exercise of the L Street Redemption Right
that is satisfied with Common Shares, the Common Shares issued to the PP
Partners who are also parties to the

 

--------------------------------------------------------------------------------


 

Agreement shall be deemed Registrable Shares (as defined in the Agreement) for
all purposes of the Agreement; and

 

                                WHEREAS, capitalized terms shall have the
meanings ascribed to them in the Agreement unless otherwise defined herein.

 

                                NOW, THEREFORE, in consideration of the premises
and for other good and valuable consideration, the receipt and sufficiency of
which hereby are acknowledged, the undersigned hereby acknowledge and agree as
follows:

 

                                1.             Amendment of Definition of
Registrable Shares.  The definition of “Registrable Shares” in the Agreement
shall be amended to include the following immediately before the phrase “but
excluding any such Common Shares,”:

 

                                                “and all Common Shares issued or
issuable upon redemption of the 2101 L Street Units that are issued to the 2101
L Street Property Partnership and are subsequently distributed to and held by
the Holders (assuming the Company elects to deliver Common Shares in
satisfaction of the 2101 L Street Redemption Right)”.

 

                                2.             Except as modified herein, all
terms and conditions of the Agreement shall remain in full force and effect,
which terms and conditions the undersigned hereby ratify and affirm.

 

                                3.             This Amendment may be executed in
two or more counterparts all of which shall be considered one and the same
agreement and each of which shall be deemed an original.

 

 

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

                                IN WITNESS WHEREOF, each of the undersigned has
executed this Amendment as of the date first set forth above.

 

 

 

VORNADO REALTY TRUST

 

By:

/s/ Joseph Macnow

Name: Joseph Macnow

Title: Executive Vice President

 

/s/ Robert H. Smith

ROBERT H. SMITH

 

/s/ Clarice R. Smith

CLARICE R. SMITH

 

/s/ Robert P. Kogod

ROBERT P. KOGOD

 

/s/ Arlene R. Kogod

ARLENE R. KOGOD

 

CHARLES E. SMITH MANAGEMENT, INC.

 

By:

/s/ Robert H. Smith

Name: Robert H. Smith

Title: Vice President

 

 

--------------------------------------------------------------------------------